Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62/043, 64, filed August 28, 2014.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claims 1, 4, 6, 8, 13, 15-20, 24-26 and 28-32 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 17, 18, 24-26, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over by McGovern et al. [US 20140067596 A1, 2013-2-22], in view of Huang et al. [US 20140229293 A1, 2013-03-13], in view of Penberthy et al. [US 20090165041 A1, 2009-06-25] further in view of Steelberg et al. [US 20120323704 A1, 2012-12-20].

With respect to claims 1, 13 and 18, McGovern teaches the claims limitations of the system, method and computer-readable instructions comprising: 

determining, using a machine-learning model, a quality score for each item listing of a plurality of item listings ([0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item], the quality score being based on item freshness and a user attribute including a user engagement ([0086] the confidence score may be based on a weighted average of how recently different cohorts (users) purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score), via user interfaces of client devices [e.g. consumer device 306, user interface], with one or more item listings included in a collection of item listings ([0023] FIGS. 15 to 19 user interfaces displaying salable item recommendations and information associated with a selected recommended salable item.
   [0135] FIG. 4, a consumer may modify the preferences or behaviors on one or more of the indicators causing the recommendation engine 402 to recalculate confidence scores…);
identifying, based on the quality score of the plurality of item listings, a plurality of candidate item listings from among the plurality of item listings based on the quality score of the plurality of item listings ([0087] the recommendation engine 402 selects recommendable salable items for each category that exceed a predetermined confidence score.
   [0096] the recommendation engine 402 may also update confidence scores based on actions performed by a consumer of interest (e.g., view, purchase, rate, etc.). In this manner, the recommendation engine 402 uses consumer and/or cohort actions in relation to salable items to determine, at least in part, the confidence score); and
causing display of the one or more selected item listings on a user interface displayed on the client device ([0041] different types of the recommendation application 307 may be transmitted based on the type of consumer device 306. For instance, the tablet consumer device 306a receives an application 307a configured to operate on a tablet while the smartphone consumer device 306d receives an application 307d configured to operate on a smartphone and the personal computer consumer device 306 receives an application 307b configured to operate on a personal computer…consumers use the consumer devices 306 to access hosted recommendation webpages to provide purchase history and view recommendations).
McGovern does not teach 
wherein the item freshness indicates how recently a corresponding item listing was posted for sale.
Huang teaches wherein the item freshness indicates how recently a corresponding item listing was posted for sale ([0004 and 0067] the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted such as content items with reference numbers 104, books and 106, airlines).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern with item recently posted for sale on browser-based customized to suit the particular operating system of the client computing device of Huang. Such a modification would provide the user with an opportunity to specify various user targeting criteria to be used in selecting the users to whom the content item is to be promoted (Huang [0062]).
McGovern as modified by Huang does not teach:
determining a browser type of a plurality of browser types, the determined browser type used by a client device to access a website hosting the plurality of item listings.
Penberthy teaches determining a browser type of a plurality of browser types [e.g. type of browser], the determined browser type used by a client device to access a website hosting the plurality of item listings [e.g. used by end user's computer] ([0048] the CLA 348 may determine technical data, which may include information about the end user's computer or the network to which the end user's computer is connected via the client browser 170. The Control Logic Application (CLA 348) may determine the type of computing device, the browser (and version), the operating system, and other data. Such data is readily available via program code in the browser 170 as is known to those skilled in the art);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang with determining client using a browser type indicated in the computer device type of Penberthy. Such a modification would provide interactive content to provide contextual advertisements for presentation with video content and for customizing the video content in a packet based communication system such as the Internet (Penberthy [0001]).
McGovern as modified by Huang and Penberthy further teaches:
generating contextual information for the client device ([0043] contextual information determined, retrieved, or received via a backend database] that indicates one or more device parameters, the one or more device parameters indicating the determined browser type (Penberthy [0043] the CLA 348 may determine the type of computing device, the browser (and version), the operating system, and other data);
selecting one or more item listings from among the plurality of candidate item listings by filtering the plurality of candidate item listings based on the contextual information that indicates the determined browser type [e.g. determined by Penberthy reference] used in accessing the website hosting the plurality of item listings [e.g. the content promotion parameters and user targeting criteria are accessed and used in the content selection] (Huang [0041] when a user invokes or initiates (e.g. based on determined browser type of Penberthy) a content promotion request for a particular item of content,.. the content promotion parameters and user targeting criteria are accessed and used in the content selection)
McGovern as modified by Huang and Penberthy does not specifically teach:
wherein selecting the one or more item listings is based at least in part on a user interest relationship between the one or more item listings and the determined browser type.
Steelberg teaches wherein selecting the one or more item listings is based at least in part on a user interest relationship between the one or more item listings [e.g. user selection of interested items based on using the addon for specified browser type] and the determined browser type ([0052-0054] the type of browser running on the client may be automatically or manually identified…  provided in an auxiliary addon, "top line" and "sidebar" interactive browser interface elements may be provided. The interface elements may allow for real-time interacting with base web page text and media enhancements and/or sidebar elements. The interface elements may also allow for real-time interacting with a subject of the enhancements, and/or with the concurrent real-time browsing of the subject, such as a celebrity or other person of interest to the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang and Penberthy with selecting browser determining client using a browser type indicated in the computer device type of Steelberg. Such a modification would provide user interacts with the web browser running on a client computing terminal to obtain access to desired data and computing applications provided by one or more servers, via the Internet (Steelberg [0046]).

With respect to dependent claim 4, McGovern as modified by Huang, Penberthy and Steelberg further teaches wherein the quality score is further based on the item listing attribute further including at least one of an age of the corresponding item listing or an update time of the corresponding item listing (McGovern [0056] after a consumer has provided purchase history, the recommendation engine 402 may periodically access a consumer's e-mail or credit card account to scan for more recent purchases. This periodic updating ensures that a consumer's most recent purchases are considered when the recommendation engine 402 provides recommendations. The periodic updating may occur daily, weekly, monthly, etc. 
McGovern [0086] a weighted average of how recently different cohorts purchased the same salable item (e.g., trending)), and wherein the operations further comprise: comparing the quality score of each item listing of the plurality of item listings to a threshold; and filtering out each item listing having a quality score less than the threshold (McGovern [0097] the merchants may specify a certain number of available saleable items. In these other embodiments, the recommendation engine 402 monitors how many of these limited salable items are sold and removes the salable item from recommendations after reaching the certain number).

With respect to dependent claim 25, McGovern as modified by Huang, Penberthy and Steelberg further teaches wherein the plurality of candidate item listings is identified before the client device accesses the website hosting the plurality of item listings (McGovern [0008) the recommendation engine determines which salable items in each salable item category were most often purchased (and/or highly rated). The recommendation engine then recommends to a consumer that the consumer would most likely enjoy the identified salable items in each category. In providing recommendations, the recommendation engine may also use previous consumer behavior, preferences, demographic/geographic data, and/or salable item meta-data to construct lists of salable items that should be enjoyed by the consumer).

With respect to dependent claim 26, McGovern as modified by Huang, Penberthy and Steelberg further teaches wherein the contextual information includes a device type of the client device (McGovern [0046] …the advertising server 308a identifies which consumer is accessing the website using a cookie or other identifier stored within the device 306a).

With respect to dependent claim 28, McGovern as modified by Huang, Penberthy and Steelberg further teaches wherein the item freshness indicates how recently each item listing was put on sale or posted for sale (McGovern [0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item. The confidence score is a numerical value of how likely a consumer of interest would enjoy or love a salable item. The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)).

Regarding claims  17, 24 and 30-32; the instant claims recite substantially same limitations as the above-rejected claims 4 & 25-28 and are therefore rejected under the same prior-art teachings.

Claims 6, 15, 19,  are rejected under 35 U.S.C. 103 as being unpatentable over by McGovern in view of Huang, Penberthy and Steelberg, as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 20080209339 A1, 2008-08-28]. 

With respect to dependent claim 6, McGovern as modified by and Huang, Penberthy and Steelberg does not teach determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the plurality of candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the plurality of candidate item listings based on the user attributes.
Macadaan teaches:
determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the plurality of  candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the plurality of  candidate item listings based on the user attributes ([0045] upon entering the recommendation service 100, as shown in FIG. 1, the user is presented with a bootstrap image cloud 105 having a plurality of initial images 104. In one embodiment, the images 104 may be determined and presented based on known user demographics and/or user interests, such as … selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang, Penberthy and Steelberg with determining that user attributes availability and providing listing items based of user’s attribute availability of Macadaan. Such modification would provide the user with personalized content (Macadaan [0027]).

Regarding claims 15 and 19; the instant claims recite substantially same limitations as the above-rejected claim 6 and are therefore rejected under the same prior-art teachings.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern in view of Huang, Penberthy and Steelberg as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 20080209339 A1, 2008-08-28], and in view of Bagga et al. [US 20130311408 A1, 2013-11-21].

With respect to dependent claim 8, McGovern as modified by and Huang and Penberthy does not teach determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available. 
Macadaan teaches:
determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available ([0045] if user demographics, user interests, or other user activity is not known, the images 104 may be selected from a pool of `popular` images or a set of images that represent various broad categories to try to identify user interests).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang, Penberthy and Steelberg with determining that user attributes availability and providing listing items based of user’s attribute availability of Macadaan. Such modification would provide the user with personalized content (Macadaan [0027]).
McGovern as modified by Huang, Penberthy and Steelberg and Macadaan does not teach:
the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed.
Bagga teaches the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between the top X % and lower (100-X) % in popularity scores, where X may be any percentage, for example between 80% and 90%, or between 70% and 90%, or between 50% and 95%. In another example, the division may be made at a threshold number of popular upcoming items of content, such as the top Y number of upcoming items of content that are predicted to be the most popular, where Y may be, for example, ten, or between five and twenty, or between five and fifty. The remaining upcoming items of content may or may not be discarded as candidates for popular upcoming items of content, as desired.
[0069] the model may be configured to learn the ranking function f, such that f(x)>f(y) when program x is supposed to be ranked higher than program y. The function f may be determined and/or optimized in a variety of ways. For example, the ranking problem may be modeled as a pairwise classification problem, e.g., to find a classification function that returns a positive value if x should be ranked higher than y, and returns a negative value otherwise. Another possibility is to use regression functions to model the ranking f directly. For the classification approach, support vector machines, k-nearest neighbor approaches, and/or random forest classifier techniques may be used, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang, Penberthy, Steelberg and Macadaan with the ranking and removing listing items of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).

Regarding claims 16 and 20; the instant claims recite substantially same limitations as the above-rejected claim 8 and are therefore rejected under the same prior-art teachings.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern in view of Huang, Penberthy and Steelberg, as applied to claims 1, 13 and 18, in view of Bagga et al. [US 20130311408 A1, 2013-11-21].

With respect to dependent claim 29, McGovern as modified by and Huang, Penberthy and Steelberg does not teach wherein the machine-learning model comprises a random forest classifier. 
Bagga teaches wherein the machine-learning model comprises a random forest classifier ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between the top X % and lower (100-X) % in popularity scores, where X may be any percentage, for example between 80% and 90%, or between 70% and 90%, or between 50% and 95%. In another example, the division may be made at a threshold number of popular upcoming items of content, such as the top Y number of upcoming items of content that are predicted to be the most popular, where Y may be, for example, ten, or between five and twenty, or between five and fifty. The remaining upcoming items of content may or may not be discarded as candidates for popular upcoming items of content, as desired.
[0069] the model may be configured to learn the ranking function f, such that f(x)>f(y) when program x is supposed to be ranked higher than program y. The function f may be determined and/or optimized in a variety of ways. For example, the ranking problem may be modeled as a pairwise classification problem, e.g., to find a classification function that returns a positive value if x should be ranked higher than y, and returns a negative value otherwise. Another possibility is to use regression functions to model the ranking f directly. For the classification approach, support vector machines, k-nearest neighbor approaches, and/or random forest classifier techniques may be used, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by and Huang, Penberthy and Steelberg with the machine learning model comprises a random forest classifier of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).

Response to Amendment
In response to the 12/07/2021 office action claims 1, 13 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1, 4, 6, 8, 13, 15-20, 24-26 and 28-32 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/13/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153


/KRIS E MACKES/Primary Examiner, Art Unit 2153